Citation Nr: 1828636	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus claimed as the result of herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction to include hypogonadotropic hypogonadism. 

3.  Entitlement to service connection for a right lower extremity disorder claimed as peripheral neuropathy due to herbicide exposure. 

4.  Entitlement to service connection for a left lower extremity disorder claimed as peripheral neuropathy due to herbicide exposure.


REPRESENTATION

Appellant represented by:  Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969 and had service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating action by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew a request for a Board hearing in October 2013.  In February 2015, the Board remanded the case to the RO for additional development. 

The Board notes that there is evidence of record which was received after the case was certified and transferred to the Board.  That evidence has been carefully reviewed by the Board, which finds that it is cumulative of evidence previously considered by the RO, and so there is no need to remand the case to the RO for initial consideration of that evidence. 

The attorney listed above completed a VA Form 21-22a indicating she would represent the Veteran in 2011. In October 2016, the attorney provided to the RO a written "Notice of Withdrawing Representation."  The Board does not accept the October 2016 request for withdrawal of representation. For any request for withdrawal of representation after certification, as here (the appeal was certified by the AOJ in August 2016), good cause, such as the extended illness or incapacitation of the attorney, must be shown. No such good cause is shown, or even argued, here. Accordingly, the Veteran's representative remains as listed above.


FINDINGS OF FACT

1.  The Veteran does not have a current diabetes mellitus disability.  

2.  The Veteran's current right and left lower extremity disability is from lumbosacral radiculopathy which was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

2.  The criteria for service connection for a right and/or left lower extremity disorder claimed as peripheral neuropathy due to herbicide exposure are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Diabetes mellitus is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Diabetes

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's claimed diabetes mellitus.  The preponderance of the evidence indicates that it was not manifest in service and that the Veteran does not have it currently.  It is not shown in the service treatment records or in any current medical records, and as late as VA treatment in November 2017, it was reported that the Veteran does not have diabetes.  Before that, he had been counseled in September 2011 that one of the risk factors for his obesity is diabetes mellitus, meaning he does not have it yet but he might develop it.  While the presumption of service connection is applicable to diabetes mellitus due to herbicides based on the Veteran's Vietnam service (see 38 C.F.R. §§ 3.307, 3.309), the preponderance of the evidence indicates that the Veteran does not have a current diabetes mellitus disability, and so service connection cannot be granted for it.  The existence of a current disability is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Lower extremity disorder

Based on the evidence, the Board concludes that service connection is not warranted for a right or left lower extremity disorder, which have been claimed as peripheral neuropathy due to herbicide exposure.  

The evidence including the July 2015 VA examination report shows that what the Veteran is claiming as peripheral neuropathy due to herbicide exposure is lumbosacral radiculopathy of the lower extremities bilaterally.  

The evidence further shows that this lumbosacral radiculopathy was not manifest in service and is unrelated to service.  The evidence shows that there were complaints of left hip pain in service in May 1977, but at that time, the Veteran's back examination was normal and so that symptomatology was not indicative of the Veteran's current lumbosacral radiculopathy.  At the time, the straight leg raising test was negative, deep tendon reflexes were 3+, the Veteran had good muscle strength, and his gait was okay.  The assessment was left hip pain probably due to poor body mechanics in lifting.  Furthermore, the Veteran was normal in all pertinent respects on service discharge examination in July 1969, further indicating that his current lumbosacral radiculopathy was not manifest in service.  

As far as relationship to service is concerned, the VA examiner in July 2015 concluded that the Veteran's current lumbosacral radiculopathy is unrelated to service, after reviewing pertinent evidence of record.  The examiner noted that the Veteran developed symptoms almost 40 years after active duty, and concluded therefore that it is less likely than not related to service.  The examiner made it clear that the Veteran does not have peripheral neuropathy or a condition related to Agent Orange, stating that radiculopathies are due to nerve root irritation at the lumbosacral region, related to lumbosacral musculoskeletal pathology.  Accordingly, the Veteran's lumbosacral radiculopathy is unrelated to in-service herbicide exposure in Vietnam.  

The Board regrets not being able to grant the above benefits sought, but the preponderance of the evidence is against the claims, and so they cannot be granted.  See 38 U.S.C.A. § 5107 (West 2014).  The Board would like to thank the Veteran for his honorable Vietnam and Vietnam-Era service.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for right and left lower extremity disorders claimed as peripheral neuropathy due to herbicide exposure is denied.


REMAND

Erectile/testicular

While in service in November 1968, the Veteran was seen for intermittent groin area/left testicle pain without swelling.  Later that month, it was reported that he had had left testes pain 2 weeks prior, but that he had no pain at present.  Evaluation revealed no swelling and no pain on palpation, and the Veteran was advised to return if the condition persists.  Post-service, a May 2009 VA endocrinology report notes that the Veteran has hypogonadotropic hypogonadism.  More recent VA medical records note epididymitis (in or about 2012) and erectile dysfunction.  Under the circumstances of this case, the Board finds that a VA examination is necessary for this claim, as indicated below, pursuant to 38 C.F.R. § 3.159 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to incorporate into the record any additional relevant evidence, including any additional relevant medical records of treatment which the Veteran has received.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's current erectile dysfunction, hypogonadotrophic hypogonadism, and epididymitis.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed erectile dysfunction, hypogonadotrophic hypogonadism, and/or epididymitis disorder was incurred in or aggravated by service.  The inquiry should consider the Veteran's service treatment records showing groin and testicular area problems, as well as the assertion that one or more of these is due to in-service herbicide exposure.  A complete rationale must be provided for all opinions, and the opinion(s) should be written in a way that enables the reader to know which disorders (erectile dysfunction, hypogonadism, and epididymitis) are being opined about, to the extent the discussion is applicable to one or more but not all 3 of the problems.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


